Citation Nr: 1418775	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  06-25 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1966 to February 1970 and with the United States Coast Guard from April 1972 to August 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In November 2009, the Board remanded this case for additional development, and the case was subsequently returned for further appellate review.

In a November 2011 decision, the Board, in pertinent part, denied the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.  The Veteran appealed the Board's November 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Partial Remand in May 2012, requesting that the Court vacate the Board's November 2011 decision to the extent that it denied entitlement to service connection for diabetes mellitus.  In a May 2012 Order, the Court granted the Joint Motion, vacating the Board's November 2011 decision with respect to the denial of the diabetes claim and remanding the case to the Board for compliance with directives that were specified by the Joint Motion.  

In December 2012 and September 2013 the Board remanded this case for additional development, and the case has been returned for further appellate review.

During the course of this appeal, jurisdiction of this case was transferred to the Wilmington RO.  




FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove that the Veteran set foot on land in the Republic of Vietnam.

2.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran set foot in the Republic of Vietnam; he is presumed to have been exposed to herbicides.

3.  It is presumed that the Veteran's diagnosed diabetes mellitus, type II is the result of herbicide exposure, which has manifested to a compensable degree. 


CONCLUSION OF LAW

The Veteran's diabetes mellitus, type II is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As the Board's decision to grant service connection for diabetes mellitus Type II, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Analysis 

The Veteran seeks entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  He asserts he was exposed to herbicides during his time in service.  Specifically, he states that he served as a mail courier when he was stationed in Japan and that he regularly flew to Vietnam to deliver mail.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  28 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval or air service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary. 38 C.F.R. § 1116(f). VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type II diabetes mellitus, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran has contended that he worked as a mail courier and that he assisted in the delivery of mail from Japan to Vietnam over the course of his service while stationed at Tachikawa Air Base in Japan.  See January 2005 Notice of Disagreement.  Furthermore, the Board notes that the Veteran has maintained a consistent account of his duties during service.  Records indicate that the Veteran served as an administrative specialist during active duty.  His DD Form 214 reflects that he served one year and nine months of foreign service as an airman for the United States Air Force Pacific Postal and Courier Region.  Service personnel records received since the most recent remand also show that the Veteran served in Japan and worked with mail.  Indeed, the Veteran's performance reports contained within his personnel records corroborate his account of his duties in that he assisted in the organization, processing, packing, rating, and dispatch of mail during his time in Japan.  The records do not, however, specifically indicate that the Veteran flew into Vietnam to deliver mail.  The Board finds that there is an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove that the Veteran set foot on land in the Republic of Vietnam.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran set foot in Vietnam.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, he is presumed to have been exposed to herbicides.

Finally, post-service VA treatment records show that the Veteran was initially diagnosed with diabetes mellitus, type II in April 2000.  And subsequent VA and private treatment records show that the Veteran has continued to seek treatment for his diabetes mellitus, type II.  Additionally, as both insulin and oral medication are required to control the diabetes, the evidence suggests that the diabetes has manifested to a compensable level (the degree of which is to be determined by the RO in the first instance).  See 38 C.F.R. §§ 3.307(a)(6)(ii), 4.119, Diagnostic Code 7913 (2013).  Accordingly, service connection for Type II diabetes mellitus on a presumptive basis is warranted. 


ORDER

Entitlement to service connection for diabetes mellitus, type II is granted.  



____________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


